DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/984,701(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 16/984,701 contain all limitations contained in claims 1-20 of the current Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 5-7, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Granger-Jones et al. (US 9,503,044 B2), Applicants prior art cited in the IDS dated November 09, 2020.
1. Granger-Jones et al. shows a directional coupler comprising: a main line; a plurality of sub-lines; a switch switching connections among end portions of the plurality of sub-lines; and detection output terminals connected to one of the plurality of sub-lines, wherein, when looking at the substrate in plan, the end portions of the plurality of sub-lines are disposed on a same side as the detection output terminals relative to the main line, and the one of the plurality of sub-lines to which the detection output terminals are connected is overlapped with or surrounded by other one or more of the plurality of sub-lines but does not show a substrate; a main line provided directly or indirectly on the substrate; and at least a part of each of the plurality of sub-lines being provided directly or indirectly on the substrate along the main line.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the directional coupler disclosed by Granger-Jones et al. with the substrate.  Such a modification would have been obvious where Granger-Jones et al. is merely silent showing the directional coupler device on a known substrate, conventional and well-known in the art and does not comprise patentability.
5. The directional coupler according to claim 1, wherein film thicknesses of wirings in the plurality of sub-lines are each smaller than a film thickness of a wiring in the main line (Figs. 5, 9).
6. The directional coupler according to claim 1, wherein a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
7. The directional coupler according to claim 1, wherein the plurality of sub-lines include a first sub-line, a second sub-line and a third sub-line (sub-lines corresponding to inductances L2a-L2c), wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first 
10. The directional coupler according to claim 2, wherein film thicknesses of wirings in the plurality of sub-lines are each smaller than a film thickness of a wiring in the main line (Figs. 5, 9).
11. The directional coupler according to claim 3, wherein film thicknesses of wirings in the plurality of sub-lines are each smaller than a film thickness of a wiring in the main line (Figs. 5, 9).
12. The directional coupler according to claim 4, wherein film thicknesses of wirings in the plurality of sub-lines are each smaller than a film thickness of a wiring in the main line (Figs. 5, 9).
13. The directional coupler according to claim 2, wherein a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
14. The directional coupler according to claim 3, wherein a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
15. The directional coupler according to claim 4, wherein a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
16. The directional coupler according to claim 5, wherein a width of a wiring in the main line is greater than a width of each of wirings in the plurality of sub-lines (Figs. 5, 9).
17. The directional coupler according to claim 2, wherein the plurality of sub-lines include a first sub-line, a second sub-line and a third sub-line, wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line, and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state, wherein the first sub-line, the second sub-line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (discussed in the reasons for rejection of claim 7 above).
18. The directional coupler according to claim 3, wherein the plurality of sub-lines include a first sub-line, a second sub-line and a third sub-line, wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line, and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state, wherein the first sub-line, the second sub-line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (discussed in the reasons for rejection of claim 7 above).
19. The directional coupler according to claim 4, wherein the plurality of sub-lines include a first sub-line, a second sub-line and a third sub-line, wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line, and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state, wherein the first sub-line, the second sub-line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (discussed in the reasons for rejection of claim 7 above).
20. The directional coupler according to claim 5, wherein the plurality of sub-lines include a first sub-line, a second sub-line and a third sub-line, wherein a first signal of a first frequency band, a second signal of a second frequency band higher than the first frequency band, and a third signal of a third frequency band higher than the second frequency band are transferred through the first sub-line, the first signal and the second signal are transferred through the second sub-line, and the first signal is transferred through the third sub-line, and the directional coupler takes a plurality of connection states including at least a first connection state, a second connection state and a third connection state, wherein the first sub-line, the second sub-line, and the third sub-line are continuously connected by the switch to form a single sub-line in the first connection state, the first sub-line and the second sub-line are continuously connected by the switch to form a single sub-line in the second connection state, and only the first sub-line is continuously connected by the switch to form a single sub-line in the third connection state (discussed in the reasons for rejection of claim 7 above).
Claims 2, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Granger-Jones et al. (US 9,503,044 B2) in view of Goto (US 2018/0123215 A1). 
2. Granger-Jones et al. teaches the directional coupler according to claim 1, further comprising a plurality of layers laminated directly or indirectly on the substrate, but is silent wherein at least two of the plurality of sub-lines are respectively provided in different ones of the plurality of layers. 
Goto shows a directional coupler further comprising a plurality of layers laminated directly or indirectly on the substrate, wherein at least two of the plurality of sub-lines are respectively provided in different ones of the plurality of layers (Fig. 4 et al.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the plurality of sub-lines disclosed by Granger-Jones et al. wherein at least two of the plurality of sub-lines are respectively provided in different ones of the plurality of layers disclosed by Goto.  Such a modification would have been obvious where both devices are drawn to directional couplers; Goto showing multi layered sub-lines; and where Goto teaches 
[0004] An aspect of the invention provides a directional coupler that can achieve improvement in isolation characteristics.

thus suggesting the obviousness of the modification.
4. The directional coupler according to claim 1, further comprising a pair of input/output terminals connected to the main line, wherein, when looking at the substrate in plan, none of the plurality of sub-lines is overlapped with the input/output terminals (Goto shows terminal connections to vertical vias Figs. 1, 2, 5 et al.). 
8. The directional coupler according to claim 2, further comprising a pair of input/output terminals connected to the main line, wherein, when looking at the substrate in plan, none of the plurality of sub-lines is overlapped with the input/output terminals (discussed in the reasons for rejection of claim 4 above).
9. The directional coupler according to claim 3, further comprising a pair of input/output terminals connected to the main line, wherein, when looking at the substrate in plan, none of the plurality of sub-lines is overlapped with the input/output terminals (discussed in the reasons for rejection of claim 4 above).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843